DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 7-9, 11-13, 17, 19, 26-28, 33-34, 38, 46, 48-50 and 55 are under examination. 
Claim 2-6, 10, 18, 20-25, 29-32, 35-37, 39-45, 47, 51-54 and 56-69 are cancelled. 
Claim 14-16 are objected and improper, hence no status identifier are noted in the claim listing. 
Claims 1, 7-9, 11-13, 17, 19, 26-28, 33-34, 38, 46, 48-50 and 55 are rejected. 
Claim Objections
Claim 14-16 are objected to because of the following informalities:  no status identifier are noted in the claim listing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33, the recitation of “…volume of each wash is about 1:1 with respect to the volume of solids in the steeping slurry” is confusing; hence the steeping step does not recite a washing of the oil seed material or washing of the slurry; hence the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 9, 11, 13, 17, 19, 33, 34, 38, 46, 48, 49, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erkko et al. (US 2,460,627).
Regarding claim 1, 7, 8, 9, 11, 13, 17, 19, 33, and 34, Erkko et al. (Erkko) discloses a method of isolating protein from soybean meal (oil seed material) (‘627, col. 1, ln. 1-8). With respect to claim 7, Erkko discloses the soybean meal is oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1). Erkko discloses the method comprising combining the oil-free soybean meal (defatted soy meal) with water (steeping media), soaking (steeping) in the water (steeping media) and adjusting pH (‘627, col. 3, ln. 37-39; 54-56) to provide a water-meal slurry; screening (isolating) protein (protein concentrate) from the water-meal slurry and spraying (washing) with water (wash media) (‘627, col. 3, ln. 58-61). Erkko discloses dehydrating (drying) fractions of the protein (protein concentrate) of the slurry (‘627, col. 4, ln. 62-74). With respect to claim 9, 11 and 13, Erkko’s soaking (steeping) comprising the oil-free soybean meal (defatted soy meal) with the water (steeping media), wherein the water (steeping media) is expected to contain soluble proteins from the oil-free soybean meal (defatted soy meal). Erkko’s water (steeping media) in the soaking step (steeping) is considered a soy steepwater stream. As Erkko uses like materials, oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1) in a like manner as claimed, it would therefore be expected that the water (steeping media), will have the same characteristics claimed, particularly a solid content less than 20% dry solids by weight absent a showing of unexpected results otherwise. With respect to claim 19, Erkko’s spraying (washing) with the water (wash media) (‘627, col. 3, ln. 58-61) is considered a soy steepwater stream, wherein the water is used to wash the soy protein (protein concentrate). With respect to claim 34, the recited step in claim is based upon an alternative i.e. “optionally” step in claim 1; hence the claim 34 is not considered limiting to claim 1. 
Regarding claim 38, Erkko’s protein (protein concentrate) is 88.3% (‘627, col. 3, ln. 1), which is in range with the cited range. 
Regarding claim 46, 48, 49, and 50, as Erkko uses like materials, oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1) in a like manner as claimed in claim 1, it would therefore be expected that the protein (protein concentrate) will have the same characteristics claimed, particularly the trypsin inhibitor content in claim 46; stachyose in claim 48; raffinose in claim 49 and phytic acid in claim 50, absent a showing of unexpected results otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 26, 27, 28 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Erkko et al. (US 2,460,627).
Regarding claim 12, Erkko does not explicitly disclose the water (steeping media) in the soaking step (steeping) as a recycled wash media form a protein concentrate preparation process. However, recycled water as solvent in protein extraction is well known process in art of protein concentration. It would have been obvious to one of ordinary skill in the art to employ known practices such as recycled water as solvent in protein extraction is well known process in art of protein concentration in Erkko’s method to ensure proper extraction of remaining desired protein solids. 
Regarding claim 26, 27 and 28, Erkko discloses the claimed invention as discussed above. Erkko discloses the soaking step (steeping) with the water-meal slurry is brought to (adjusted) in a pH range of about 3.5 to about 5.0 (‘627, col. 3, ln. 54-56), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 55, Erkko discloses the claimed invention as discussed above. Erkko discloses the dehydrating (drying) fractions of the protein (protein concentrate) of the slurry (‘627, col. 4, ln. 62-74). Erkko does not discloses the fractions including corn protein concentrate. However it would have been obvious to one of ordinary skill in the art to combine readily commercially available ingredients, such as corn protein concentrate in Erkko’s method for a desired protein concentrate profile, absent a clear and convincing argument or evidence to the contrary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792